DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS submitted.
Oath/Declaration
The Oath/Declaration submitted on 09/05/2019 is noted by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
(Reference numeral 406 in Fig. 4 is not identified in the specification). 
(Elements -- first header and second header – as described in claim 12 does not appear to be disclosed by a numeral in the specification).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, claim line 12: replace “compensation circuit” with -- compensation output circuit—as displayed in the specification, to avoid a Claim Rejections under 35 USC § 112.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of an oil-filled pressure transducer assembly and method having a housing formed with an input port to receive pressure, an oil-filled pressure sensing capsule being attached to the housing, and communicated with the input port, an oil-filled compensating capsule being attached to the housing, the oil-filled compensating capsule outputs a compensation signal responsive to a common error stimulus  in independent claims 1 and 12 when combined with the limitations of, a compensation circuit being communicated with the oil-filled pressure sensing capsule and the oil-filled compensating capsule, the compensation circuit outputs a compensated pressure output signal based on difference between the pressure and a common error signal of the oil-filled pressure sensing capsule and the compensation signal of the oil-filled compensating capsule also in independent claims 1 and 12 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855